DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 04/16/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1 - 20 of US Application No. 17/233,050 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10, 425,497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 25 of the U.S. Patent mentioned above, contain every element of claims 1 - 20 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 20 of the instant application is therefore not patently distinct from claims 1 - 25 of the U.S. Patent No. 10,425,497 and as such are unpatentable over obvious-type double patenting.
Claims 1 - 20 of US Application No. 17/233,050 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 11,064,042.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 16 of the U.S. Patent mentioned above, contain every element of claims 1 - 20 of the instant application and thus anticipate the claims of the instant application. Claims 1 - 20 of the instant application is therefore not patently distinct from claims 1 - 16 of the U.S. Patent No. 11,064,042 and as such are unpatentable over obvious-type double patenting.

	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Salahshoor et al (US 2004/0078486; hereinafter Salahshoor).
Regarding claim 1, Salahshoor discloses a proxy server comprising:
a proxy callback interface supporting a plurality of webhook channels, each channel of the plurality of webhook channels being identified by a respective webhook channel address, the proxy callback interface to receive a webhook call (paragraph [0009], the webhook call including:
a specific webhook channel address identifying a specific webhook channel of the plurality of webhook channels; and payload callback data;
Salahshoor discloses that the callback server 502 saves the callback message in a table 504 for the client to poll); and
a query interface to receive a callback query, the callback query identifying the specific webhook channel address (paragraphs [0036 - 0037]), the query interface further to:
identify a plurality of callback records associated with the specific webhook channel address, stored within the proxy server database subsequent to receipt of a previously-received callback query (paragraph [0034], and 
return the plurality of callback records, responsive to the callback query (paragraph [0034];  Salahshoor discloses that the this web service at the specific URL on receiving this callback 512 can send it back to the client for which it was generated, step 1106).
Regarding claim 2, Salahshoor discloses the proxy server of claim 1, wherein the webhook call is received from a callback producer server of a web service (paragraph [0009]).
	Regarding claim 3, Salahshoor discloses the proxy server of claim 1, wherein the callback query is received from a callback consumer server (paragraph [0009]).
	Regarding claim 4, Salahshoor discloses the proxy server of claim 3, wherein the query interface includes a dedicated endpoint associated with the callback consumer server, the callback query being received at the dedicated endpoint (paragraphs [0008], [0017 – 0018], [0028]).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salahshoor et al (US 2004/0078486; hereinafter Salahshoor) in view Wyatt et al (US 2017/0346853; hereinafter).
Regarding claim 5, Salahshoor discloses all the limitations in claim 4, but fails to specifically disclose that the query interface includes a plurality of dedicated endpoints associated with respective ones of a plurality of callback consumer servers, and wherein the query interface is to dynamically rotate the plurality of dedicated endpoints in order to provide additional security.
Wyatt, in an analogous art, discloses that the query interface includes a plurality of dedicated endpoints associated with respective ones of a plurality of callback consumer servers (paragraphs [0070], [0123]; Wyatt discloses that an enterprise administrator may configure a special set of dedicated probe endpoint servers that are unique to that enterprise), and wherein the query interface is to dynamically rotate the plurality of dedicated endpoints in order to provide additional security (paragraphs [0070], [0123]; Wyatt discloses that computing device 200 may dynamically modify the positions of the servers on the list, e.g., rotate them, or otherwise change the sequence of dedicated probe endpoint servers used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Salahshoor by showing that the query interface includes a plurality of dedicated endpoints associated with respective ones of a plurality of callback consumer servers, the method including dynamically rotating the plurality of dedicated endpoints in order to provide additional security as evidenced by Wyatt for the purpose of preventing data from being leaked from these devices if the network connection from the device is compromised and encryption is not properly implemented.
Allowable Subject Matter
Claims 6 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 – 20 have not been rejected with art. Thus, such claims would be in condition for allowance upon receiving a proper terminal disclaimer.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457